

	

		III

		109th CONGRESS

		2d Session

		S. RES. 370

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2006

			Mr. Byrd (for himself,

			 Mr. Rockefeller,

			 Mr. Enzi, and Mr. Kennedy) submitted the following resolution;

			 which was considered and agreed to

		

		RESOLUTION

		Honoring the sacrifice and courage of the

		  16 coal miners killed in various mine disasters in West Virginia, and

		  recognizing the rescue crews for their outstanding efforts in the aftermath of

		  the tragedies.

	

	

		Whereas coal generates more than half of domestic

			 electricity, providing millions of Americans with energy for their homes and

			 businesses;

		Whereas West Virginia is the Nation’s second largest coal

			 producing State;

		Whereas an average of 7,600 pounds of coal per person per

			 year is used in the United States;

		Whereas the United States has an estimated 275,000,000,000

			 tons of recoverable coal reserves representing about 95 percent of all fossil

			 fuel reserves in the nation;

		Whereas coal continues to be the economic engine for many

			 communities;

		Whereas coal miners are among the most productive of all

			 American workers, producing 7 tons of coal per miner per day, which results in

			 coal consistently being the most cost-effective choice for generating

			 electricity in the United States;

		Whereas during the last century over 100,000 coal miners

			 have been killed in mining accidents in the Nation’s coal mines;

		Whereas the Nation is greatly indebted to coal miners for

			 the difficult and dangerous work they perform to provide the fuel needed to

			 operate the Nation’s industries and to provide energy to homes and

			 businesses;

		Whereas 13 West Virginia miners were trapped 260 feet

			 below the surface in the Sago mine for over 40 hours following an explosion on

			 January 2, 2006;

		Whereas Federal, State, and local rescue crews worked

			 relentlessly in an attempt to save the miners;

		Whereas many residents of Upshur County, West Virginia,

			 and the surrounding areas came together at the Sago Baptist Church to support

			 the miners’ families;

		Whereas 12 miners, Thomas Anderson, Alva Martin Bennett,

			 Jim Bennett, Jerry Groves, George Hamner Jr., Terry Helms, David Lewis, Martin

			 Toler, Fred Ware Jr., Jack Weaver, Jesse Jones, and Marshall Winans, lost their

			 lives on January 3, 2006;

		Whereas only one miner, Randal McCloy, was safely

			 rescued;

		Whereas 2 West Virginia miners were trapped by a fire in

			 the Aracoma Alma Mine on January 19, 2006;

		Whereas Don Israel Bragg and Ellery Elvis

			 Hatfield lost their lives in the Aracoma Alma Mine;

		Whereas 2 West Virginia miners lost their lives in

			 separate incidents in Boone County on February 1, 2006; and

		Whereas Edmund Vance perished in the Long Branch No. 18

			 Mine and Paul Moss perished at the Elk Run Black Castle mine: Now, therefore,

			 be it

		

	

		That the Senate—

			(1)recognizes Thomas

			 Anderson, Alva Martin Bennett, Jim Bennett, Jerry Groves, George Hamner Jr.,

			 Terry Helms, David Lewis, Martin Toler, Fred Ware Jr., Jack Weaver, Jesse

			 Jones, and Marshall Winans for their sacrifice in the Sago, West Virginia, coal

			 mine;

			(2)recognizes Don Israel Bragg and Ellery

			 “Elvis” Hatfield for their sacrifice in the Aracoma Alma, West Virginia coal

			 mine;

			(3)extends the

			 deepest condolences of the Nation to the families of these men;

			(4)recognizes Edmund

			 Vance and Paul Moss for their sacrifice in the Boone County, West Virginia coal

			 mines;

			(5)recognizes Randal

			 McCloy for his stamina and courage that enabled him to survive in severe

			 conditions for over 40 hours;

			(6)recognizes the

			 rescue crews for their outstanding effort resulting in the safe rescue of

			 Randal McCloy; and

			(7)recognizes the many volunteers who provided

			 support for the miners’ families during the rescue operations.

			

